IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-92,304-01


                         EX PARTE DOUGLAS COLLINS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1419098-A IN THE 182ND DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                             ORDER

        Applicant pleaded guilty to possession with intent to deliver a controlled substance and

sentenced to fifteen years’ imprisonment. He did not appeal his conviction. Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

        Applicant contends that plea was involuntary because trial counsel was ineffective. He also

contends that the State failed to disclose impeaching and exculpatory evidence. Applicant has

alleged facts that, if true, might entitle him to relief. Hill v. Lockhart, 474 U.S. 52 (1985); Ex parte

Argent, 393 S.W.3d 781 (Tex. Crim. App. 2013).; Brady v. United States, 397 U.S. 742 (1970).

Accordingly, the record should be developed. The trial court is the appropriate forum for findings
                                                                                                       2

of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order trial counsel to

respond to Applicant’s claims. In developing the record, the trial court may use any means set out

in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine whether

Applicant is indigent. If Applicant is indigent and wants to be represented by counsel, the trial court

shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM . PROC . art. 26.04. If

counsel is appointed or retained, the trial court shall immediately notify this Court of counsel’s

name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant would have insisted on a trial but for counsel’s alleged

deficient performance. The trial court should also make detailed findings regarding Applicant’s

Brady v. Maryland claim. The trial court may make any other findings and conclusions that it deems

appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: April 14, 2021
Do not publish